PER CURIAM.
The judgment is reversed, on the authority of Storey v. Mayor, Aldermen, and Commonalty of the City of New York, 29 App. Div. 316, 51 N. Y. Supp. 580. and a new trial ordered, with costs to the defendant to abide the event. The reversal of the judgment on the appeal of the defendant renders it unnecessary to discuss the question raised by the plaintiff on her appeal. The complaint should have been dismissed at the close of the plaintiff’s case, and plaintiff, not being entitled to any judgment, cannot complain that the judgment is too small. The appeal of the plaintiff is dismissed, with costs.